Case 2:20-cv-00647-TC Document 3-8 Filed 09/24/20 PageID.54 Page 1 of 3




                                EXHIBIT C




                                                                          35
Case 2:20-cv-00647-TC Document 3-8 Filed 09/24/20 PageID.55 Page 2 of 3




                                                                          36
Case 2:20-cv-00647-TC Document 3-8 Filed 09/24/20 PageID.56 Page 3 of 3




                                                                          37
